       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 1 of 12



1 MICHAEL BAILEY
  United States Attorney
2 District of Arizona

3    MARK J. WENKER
     Assistant United States Attorney
4    Arizona State Bar Number 018187
     Two Renaissance Square
5    40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
6    Telephone: (602) 514-7500
     Email: mark.wenker@usdoj.gov
7    Attorneys for Plaintiff
8                                   UNITED STATES DISTRICT COURT
9                                       DISTRICT OF ARIZONA
10
      United States of America,
11                                                   VERIFIED COMPLAINT FOR
                       Plaintiff,                    FORFEITURE IN REM
12    v.
13    $19,520.00 in United States Currency,
14                      Defendant In Rem.
15

16          Plaintiff United States of America brings this Complaint and alleges as follows in

17   accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

18   for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):

19                                   NATURE OF THE ACTION

20          1.     This is a civil action in rem, brought to enforce the provision of 21 U.S.C. §

21   881(a)(6) for forfeiture of United States currency which represents proceeds of

22   trafficking in controlled substances or was used or intended to be used in exchange for

23   controlled substances or was used or intended to be used to facilitate a violation of Title

24   II of the Controlled Substances Act, 21 U.S.C. § 801, et seq.

25          2.     This is a civil action in rem, brought to enforce the provision of 18 U.S.C. §

26   981(a)(1)(C) for the forfeiture of property which constitutes or is derived from the

27   proceeds traceable to a violation of 18 U.S.C. § 1952, interstate travel and use of the mail

28   or any facility in interstate commerce with the intent to distribute the proceeds of
     unlawful activity as defined in 18 U.S.C. § 1952(b).
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 2 of 12



1           3.      This is a civil action in rem, brought to enforce the provision of 18 U.S.C. §

2    981(a)(1)(A) and (C) for the forfeiture of property involved in a transaction or attempted

3    transaction in a violation of 18 U.S.C. § 1956, money laundering, with the intent to

4    promote the carrying on of a specified unlawful activity as defined in 18 U.S.C. §§

5    1956(c)(7) and 1961, including but not limited to distribution of a controlled substance,

6    and is property which constitutes or is derived from proceeds traceable to a violation of a

7    specified unlawful activity.

8           4.      Venue and jurisdiction in Arizona is based upon 21 U.S.C. § 881(j) and 28

9    U.S.C. § 1355(b) and § 1395 as acts and omissions occurred in the District of Arizona

10   give rise to this forfeiture action.   This Court has jurisdiction. 28 U.S.C. §§ 1345 and

11   1355, and 18 U.S.C. § 981(h).

12                                  THE DEFENDANTS IN REM

13          5.      The seized property consists of $19,520.00 in United States currency

14   (“defendant property”) which is currently in the custody of the United States Postal

15   Inspection Service.

16                                          BACKGROUND

17          6.      Postal Inspectors with the Phoenix Division of the United States Postal

18   Inspection Service (“USPIS”) conduct routine examinations of inbound Priority Mail and

19   Priority Express Mail items at the Phoenix Processing and Distribution Center (P&DC)

20   located at 4949 E. Van Buren Street, Phoenix, Arizona 85026.

21          7.      Based on training and collective experience, Postal Inspectors are aware

22   that Arizona is a source location for controlled substances, due to its close proximity to

23   the border between the United States and Mexico. Controlled substances are transported

24   from Arizona via USPS and the proceeds from the sale of controlled substances are

25   returned to Arizona via USPS.

26          8.      Based on training and experience Priority Mail and Priority Express Mail

27   parcels used to transport controlled substances or the proceeds from the sale of controlled

28   substance typically display some or all of the following characteristics:

                                                   2
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 3 of 12



1                  (a) The parcel displays a label with handwritten address information

2                     addressed from one individual to another individual;

3                  (b) The handwritten label does not include a business account number,

4                     indicating a likely cash payment by the sender;

5                  (c) The parcel weighs more than a typical mailing, more than eight ounces

6                     for a Priority Mail Express and more than two pounds for Priority Mail;

7                     and,

8                  (d) The parcel was destined for an area known to be a frequent destination

9                     point for controlled substances, having been mailed from an area known

10                    to be a source location for controlled substances; or the parcel originated

11                    from an area known to be a frequent origination point for proceeds from

12                    the sale of controlled substances, having been mailed to an area known

13                    to be a destination location for proceeds from the sale of controlled

14                    substances.

15          9.     On May 27, 2020, while conducting routine examinations of suspicious

16   Priority Mail, and Priority Mail Express parcels at the Phoenix Processing and

17   Distribution Center (P&DC), Postal Inspectors removed Priority Mail Express parcel

18   EE381013760US (the “Parcel”) from the mail stream after it was identified as bearing

19   certain characteristics associated with controlled substances and/or proceeds from the sale

20   of controlled substances.

21          10.    The Parcel was postmarked May 26, 2020 and was addressed to "Colin

22   Green, 11609 N. Pablo St., El Mirage, AZ 85335." The return was addressed to “Jon

23   Wilkinson, 215 Old 6th St. W. #443, St. Paul, MN 55102.”

24          11.    The Parcel was a medium flat rate Priority Mail cardboard box sealed with

25   Priority Mail Express tape which measured 11 5/8” x 2 1/2” x 13 7/16", weighed

26   approximately 7 lbs., 9.8 oz., had $84.80 in postage affixed to it, and displayed a

27   handwritten label.

28

                                                 3
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 4 of 12



1           12.    Narcotic traffickers often hand write the labels attached to the mail piece

2    instead of using a pre-printed label, as is customary with most legitimate businesses

3    utilizing the Express Mail service.

4           13.    The U.S. Mail is often used by narcotic traffickers to transport controlled

5    substances and U.S. currency derived from the distribution of controlled substances,

6    either as payment, or proceeds.

7           14.    Traffickers know the U.S. mail, especially Express and Priority mail, is

8    considered First Class mail and is protected against inspection without a federal search

9    warrant. In addition, traffickers know that by using Express Mail they can track parcels,

10   control dispatch times and locations, and most importantly, have a guarantee of delivery

11   in one or two business days.

12          15.    Traffickers also know that with Express Mail any delay in delivery could be

13   an indication that the mailing may have been compromised by law enforcement.

14          16.    The Parcel was mailed from ZIP Code 55116, which was different from the

15   ZIP Code 55102 listed on the return address portion of the Express Mail label. Narcotic

16   traffickers often mail parcels from different post offices to avoid detection.

17          17.    Postal Inspectors have reported a trend in cases involving the sale of

18   narcotics in which traffickers use valid addresses and individuals without criminal

19   histories on mailing labels to receive parcels containing the proceeds from the sale of, or

20   to purchase, controlled substances or contraband, for a fee or as a favor on behalf of the

21   actual perpetrator.

22          18.    Postal Inspectors know that once the parcel is delivered, the trafficker either

23   arrives within a short period of time to retrieve the parcel, or is waiting at the delivery

24   point at the time of delivery, or has the recipient transport the parcel to the trafficker.

25          Address Verifications

26          19.    On May 27, 2020, Consolidated Lead Evaluation and Reporting (CLEAR)

27   research on the return address listed on the Parcel revealed that 215 Old 6th St. W. #443,

28   St Paul MN, 55102 was a good delivery address, however, the return addressee Jon

                                                     4
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 5 of 12



1    Wilkinson, was not associated with the address. Investigators learned a business was

2    associated with the return address which appeared to be a shelter.

3           20.    On June 4, 2020, research was conducted through the Change of Address

4    Reporting System (COARS). There were no forwards on file.

5           21.    On June 11, 2020, address verification was conducted with the Post Office

6    responsible for delivery to the return address, 215 Old 6th St. W. #443, St Paul MN. Jon

7    Wilkinson was known to receive mail at the address.

8           22.    On May 27, 2020, CLEAR research conducted on the destination address,

9    11609 N. Pablo St., El Mirage, AZ 85335, indicated it was a good delivery address, and

10   the addressee, Colin Green, was associated with the address.

11          23.    CLEAR research conducted on the phone number 602-802-3502, revealed

12   the phone number was possibly assigned to an active wireless phone. Colin Green was

13   associated with the phone number at 3940 W. Ruth Ave., Phoenix, AZ 85051.

14          24.    On June 4, 2020, COARS research revealed a family change of address,

15   effective May 13, 2020, forwarding mail for Colin Green and the Green family from

16   3940 W. Ruth Ave., Phoenix, AZ to 11609 N. Pablo St., El Mirage, AZ 85335.

17          25.    On June 12, 2020, address verification was conducted with the Post Office

18   responsible for delivery to 11609 N. Pablo St. address.        Colin Green was known to

19   receive mail there.

20          Canine Examination

21          26.    On May 27, 2020, Postal Inspectors met with Mesa Police Department

22   Canine Handler Detective Dawn Haynes and narcotics detection canine "Nicole" at the

23   P&DC.

24          27.    Detective Hayes utilized K9 Nicole to inspect Priority Mail Express parcel

25   EE381013760US. Detective Hayes and Nicole are certified by the National Police Canine

26   Association (NPCA). Last certified on March 22, 2020. Nicole, a three year old Belgian

27   Malinois, is trained to detect the odors of cocaine, marijuana, heroin, methamphetamine

28

                                                  5
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 6 of 12



1    and their derivatives. When Nicole recognizes the scent of one of the odors she is trained

2    to detect, she alerts by laying down next to the item.

3           28.    Nicole is a sophisticated drug dog. See United States v. $132,245.00 in

4    U.S. Currency, 764 F.3d 1055, 1059 (9th Cir. 2014).

5           29.    The Parcel was placed in an area within the P&DC facility and Nicole was

6    deployed. Nicole located parcel EE381013760US and gave a positive final alert,

7    indicating the presence of one of the odors she is trained to detect.

8           30.    Based on training and experience investigators know that individuals who

9    regularly handle controlled substances often leave the scent of controlled substances on

10   the box and other packaging materials they handle.        Packaging materials are also often

11   stored in close proximity to the controlled substances, transferring the odor to the

12   packaging materials.

13          Execution of Search Warrant 20-9162MB

14          31.    On May 28, 2020, Postal Inspectors obtained a federal search warrant (20-

15   9162MB) for the Parcel. The search warrant was executed on May 29, 2020.

16          32.    Inside the Parcel investigators found pieces of cardboard, a canvas bag, a

17   metal spoon, miscellaneous rocks, plastic bags, used socks, a belt, watch face and a tan

18   cardboard box.

19          33.    The tan cardboard box contained miscellaneous rocks.         The interior small

20   Priority Mail cardboard box addressed with the return and destination addresses and

21   sealed with clear tape, was found to contain a blue butane lighter and rubber banded

22   bundles of U.S. currency totaling $19,520.00.

23          34.    There were no notes, receipts or instructions within the parcel.   To conceal

24   their illegal activity, individuals who traffic in controlled substances rarely include any

25   type of instruction with the proceeds from illegal activity.        Legitimate businesses or

26   personal gifts contain notes, letters receipts, cards or coupons included with the cash or

27   monetary instruments.

28

                                                   6
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 7 of 12



1           35.     The currency found inside the Parcel consisted mainly of $20 bills which

2    accounted for $11,020.00 of the total $19,520.00.

3           36.     Narcotic traffickers often use low denomination currency, primarily $20

4    bills, to conduct their business.   The currency found in the Parcel was consistent with

5    narcotic trafficking.

6           37.     On May 29, 2020, a male individual who identified himself as "Jon

7    Wilkinson" (the return addressee), called the Post Office to inquire about the status of the

8    Parcel. Mr. Wilkinson stated his package was supposed to be delivered on May 27, 2020

9    by 3:00 PM.

10          38.     Mr. Wilkinson further stated his parcel contained rock samples, meteorites,

11   and vintage watches.

12          39.     Mr. Wilkinson advised the parcel also contained three small boxes each

13   marked with the same delivery address. Mr. Wilkinson provided a contact phone number

14   of 651-508-7094.

15          40.     CLEAR research conducted on the phone number provided by Mr.

16   Wilkinson (651-508-7094) revealed the number was possibly associated with an active

17   wireless phone associated with a John Jack. No address was listed.

18          41.     On June 4, 2020, research was conducted through COARS revealing no

19   forwards on file.

20          42.     On June 11, 2020, address verification was conducted with the Post Office

21   responsible for delivery to the return address which is believed to be a shelter. The carrier

22   stated Jon Wilkinson was known to receive mail there.
             43.   Investigators were unable to obtain         sufficient   information for   “Jon
23
     Wilkinson” to conduct a criminal history inquiry.
24
            44.     A criminal history inquiry on Colin Green revealed the following arrests in
25
     the State of Arizona:
26
                    (a) May 9, 2012 - Possession Marijuana/Use, Possession Dangerous
27
                    Drug/Use – Guilty, Probation 3 years;
28

                                                  7
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 8 of 12



1                  (b) December 24, 2005 - Marijuana Possession/Use, Drug Paraphernalia
2                  Possession/Use, Possession Burglary Tools (not referred for prosecution);

3                  (c) March 10, 2001 – False Reporting to Law Enforcement – Guilty, 1 day

4                  jail;

5
                   (d) May 31, 2000 - Drug Paraphernalia violation (disposition not recorded);
                   (e) September 23, 1999 – Possession Dangerous Drugs, Possession Drug
6
                   Paraphernalia, Possession and Manufacture (no complaint filed);
7
                   (f) January 19, 1998 – Possession of Marijuana, Possession of Drug
8
                   Paraphernalia, Possession/Manufacture (Court Dismissal) and Forgery –
9
                   Guilty, Probation 4 years. Probation Revoked - 2.5 years prison (CCW).
10
            45.    On September 8, 2020, a wage request was conducted on the personal
11
     identifiers of Colin Green in the State of Arizona. Records indicate Mr. Green reportedly
12
     earned $44,373.70 in 2018, $45,588.95 in 2019, and $20,066.43 during the first and
13
     second quarters of 2020.
14
            46.    Mr. Green currently has an open benefits claim which would indicate he is
15
     receiving unemployment or some other form of State assistance.
16
            47.    On August 19, 2020, USPIS received a claim for the defendant property
17
     from Colin Green.
18
            48.    In response to the Interest in the Property section of the claim form, Mr.
19
     Green stated, “This was money being sent to me by one of my best friends Named Jon
20
     Wilkinson as a loan. I am trying to start a water softener and reverse osmosis company
21
     here in El Mirage Az. I told him to just do it through the bank but my friend is a lil crazy
22
     and very weird about banks and money turned into digital form. Hes just set in his ways.
23
     Not having this start up capital has made this whole process of starting my own company
24
     very difficult and nearly impossible. At this point my friend is extremely angry with me
25
     because he has just lost this money and i'm still trying to get this going.”
26

27

28

                                                   8
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 9 of 12



1           49.      In response to the space provided for a list of documentation in support of

2    his interest in the seized property, Mr. Green stated: “All we did was talk on the phone...

3    like talk talk. He nor am i very big on text messages for i like to hear a friends voice.”

4           50.      On September 9, 2020, the USPIS sent a request for information letter to

5    Colin Green. The following represents a portion of the information requested:

6                 (a) Provide documentation detailing the total amount Mr. Colin borrowed from

7                    Jon Wilkinson and the terms of repayment;

8                 (b) Provide documentation regarding the business described in his claim to

9                    include   the   business name,       business registration documents, business

10                   address, start-up costs, inventory and overhead;

11                (c) Explain why cash was sent through the mail,            instead of a financial

12                   instrument or wire transfer;

13                (d) Explain why a certified narcotics detection canine alerted to Priority Mail

14                   Express EE 381 013 760 US; and,

15                (e) Explain why Jon Wilkinson did not submit a Claim or Petition for currency

16                   he mailed to Colin Green.

17          51.      Mr. Colin’s deadline to respond to the letter was September 21, 2020.

18   USPIS has not received a response from Mr. Colin.

19          52.      Also on September 9, 2020, research was conducted through the Arizona

20   Secretary of State and Arizona Corporation Commission for businesses associated with

21   Colin Green. The research revealed Colin Green is not listed as a statutory agent for any

22   registered businesses in the State of Arizona.

23                                   FIRST CLAIM FOR RELIEF
24
            The defendant property was furnished or intended to be furnished by a person in
25
     exchange for a controlled substance or listed chemical in violation of Title II of the
26
     Controlled Substances Act, 21 U.S.C. § 801 et seq., or constitutes proceeds traceable to
27
     such an exchange, or was used or intended to be used to facilitate a violation of Title II of
28

                                                      9
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 10 of 12



1    the Controlled Substances Act, 21 U.S.C. § 801 et seq., and therefore subject to forfeiture
2    to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

3                                SECOND CLAIM FOR RELIEF

4           The defendant property constitutes or is derived from proceeds traceable to some
5    form of specified unlawful activity, conducted and attempted to conduct a financial
6    transaction, i.e., the movement of the proceeds of trafficking in controlled substances,
7    with the intent to promote and carry on trafficking in controlled substances in violation of

8    a violation of 18 U.S.C. § 1952, and therefore subject to forfeiture pursuant to 18 U.S.C.

9    § 981(a)(1)(C).

10
                                     THIRD CLAIM FOR RELIEF
            The defendant property is property involved in a transaction or attempted
11
     transaction in a violation of 18 U.S.C. § 1956, money laundering, with the intent to
12
     promote the carrying on of a specified unlawful activity as defined in 18 U.S.C. §§
13
     1956(c)(7) and 1961, including but not limited to distribution of a controlled substance,
14
     and is property which constitutes or is derived from proceeds traceable to a violation of a
15
     specified unlawful activity, and therefore is subject to forfeiture pursuant to 18 U.S.C. §
16
     981(a)(1)(A) and (C).
17                                     POTENTIAL CLAIMANT
18          If you assert an interest in the subject property and want to contest the forfeiture,
19   you must file a verified claim that fulfills the requirements set forth in Supplemental Rule
20   G. To avoid entry of default, a verified claim must be filed no later than thirty-five days
21   from the date this Complaint has been sent in accordance with Supplemental Rule
22   G(4)(b).An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later

23   than twenty-one days after filing the claim. The claim and answer must be filed in the

24
     United States District Court for the District of Arizona under the case number listed in
     the caption above and a copy must be served upon the undersigned Assistant United
25
     States Attorney at the address provided in this Complaint.
26
           This notice provision does not provide you with any legal advice and is designed
27
     only to provide you with a general understanding of these proceedings. Any statements
28
     made in your claim or answer may be introduced as evidence against you in any related or
                                               10
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 11 of 12



 1 future criminal case. You should consult an attorney to represent your interests in this

 2 matter, and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

 3          IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

 4 crime(s) giving rise to this civil action, you may be entitled to petition for remission,

 5
     mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section
     9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining
 6
     your interest in the property to the undersigned Assistant United States Attorney. Plaintiff
 7
     will notify you when it has received your letter, and further instructions may be provided
 8
     upon conclusion of this action. The United States Attorney General shall have sole
 9
     responsibility for disposing of petitions for remission or mitigation with respect to
10
     property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21
11
     U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will
12 not shield you from entry of default for failing to file a proper claim with the Court.

13          IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s
14 Office to honor all claims received from legitimate titled lienholders as defined under 28

15 C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

16 undersigned Assistant United States Attorney outlining your interest in the property,

17 including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

18 setting forth your interest; and, (3) whether the owner is in default. If your lien is

19
     sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of
     forfeiture, and to the extent practicable, proceeds from the sale and disposition of the
20
     subject property will be remitted to you in satisfaction of the lien. As noted above, timely
21
     receipt of your letter will not shield you from entry of default for failing to file a proper
22
     claim with the Court.
23

24
                                      PRAYER FOR RELIEF

25
             WHEREFORE, the United States of America prays that process issue for an arrest

26
     warrant in rem issue for the arrest of the defendant property; that due notice be given to all

27
     parties to appear and show cause why the forfeiture should not be decreed; that judgment

28
     be entered declaring the defendant property be forfeited to the United States of America

                                                   11
       Case 2:20-cv-02100-DJH Document 1 Filed 10/30/20 Page 12 of 12



1    for disposition according to law; and that the United States of America be granted such

2    other and further relief as this Court deems just and proper, together with the costs and

3    disbursements of this action.

4           Respectfully submitted this 30th day of October 2020.

5
                                                     MICHAEL BAILEY
6                                                    United States Attorney
7                                                    District of Arizona

8                                                    S/Mark J. Wenker
                                                     MARK J. WENKER
9
                                                     Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                12
             Case 2:20-cv-02100-DJH Document 1-1 Filed 10/30/20 Page 1 of 1




 1                                         VERIFICATION
 2
              I, Antoine Martel, hereby verify and declare, under penalty of perjury, that I am an
 3
     Inspector with the United States Postal Inspection Service, that I have read the foregoing
 4   Complaint for Forfeiture In Rem and know the contents thereof, and that the matters
 5   contained in the Complaint are true to my own knowledge except that those matters herein
 6   stated to be alleged on information and belief, and as to those matters, I believe them to be
 7   true.
 8            The sources of my knowledge and information and the grounds of my belief are the
 9   official files and records of the United States, information supplied to me by other law

10   enforcement officers, as well as my investigation of this case.

11            I hereby verify and declare under penalty of perjury that the foregoing is true and
     correct.
12
              Executed on this 29th day of October 2020.
13
14
15
                                                 _____________________________
16                                             Antoine Martel, Inspector
                                               United States Postal Inspection Service
17
18
19
20
21
22
23
24
25
26
27
28
                             Case 2:20-cv-02100-DJH Document 1-2 Filed 10/30/20 Page 1 of 2
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF ARIZONA


                                                       Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                      Defendant(s): $19,520.00 in United States Currency
   County of Residence: Maricopa                                                County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                         Defendant's Atty(s):
   Mark J Wenker , AUSA
   DOJ
   40 N Central Ave., Suite 1800
   Phoenix, Arizona  85004
   602-514-7500



   II. Basis of Jurisdiction:                    1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                  1. Original Proceeding

   V. Nature of Suit:                            625 Drug Related Seizure of Property 21 USC 881

   VI.Cause of Action:                           civil action in rem, brought to enforce the provision of 21 U.S.C. § 881(a)(6) for
                                                 forfeiture of United States currency which represents proceeds of trafficking
                                                 in controlled substances
   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No

   VIII. This case is not related to another case.




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[10/29/2020 3:30:21 PM]
                    Case 2:20-cv-02100-DJH Document 1-2 Filed 10/30/20 Page 2 of 2
  Signature: S/ Mark J. Wenker

          Date: 
10/30/2020

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[10/29/2020 3:30:21 PM]
